DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 2/8/21 are approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, “possible” has been deleted from lines 5 and 9; --wherein-- has been added before “resistance” in line 5; and “being” has been replaced with --are-- in line 6.
In claim 3, “possible” has been deleted from lines 3 and 7; “signal, using” has been replaced with --signal by using-- in line 4; and “unit,” has been replaced with --unit-- in line 7.
In claim 5, “intersect,” has been replaced with --intersect-- in line 3.
	
	Allowable Subject Matter
Claims 1-19 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature detection device that receives a temperature signal from a temperature sensor and outputs an electrical signal corresponding to the temperature signal, wherein resistance value ratios of feedback resistors and input resistors of the respective operational amplifiers are set to different values (claims 1 and 11).
A temperature detection device, wherein the temperature slope in the low-temperature range is larger than that in the high-temperature range (claims 7 and 18).
A temperature detection device, comprising a temperature sensor including a diode formed in a chip of a power semiconductor switching element which is used for power conversion, or a diode formed in an integrated circuit to drive a power semiconductor switching element which is used for power conversion, or a thermistor to detect a temperature of a power semiconductor switching element which is used for power conversion (claims 8 and 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/11/21







Claim Objections
Claim1-13 are objected to because of the following informalities:  
In claim 1, it is not clear it is not clear what element changes the temperature slope, as recited in lines 4-5.
In claim 12, there is lack of antecedent basis in the claim for “the amount of change to be selected” in line 2; and it is not clear what element has a load that is driven, as recited in lines 3-4.
In claim 13, there is lack of antecedent basis in the claim for “the amount of change to be selected” in line 2; and it is not clear what element has a load that is driven, as recited in lines 3-4.
Claims 2-11 are objected to for being dependent on an objected base claim.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2002/0003484 to Oguro et al [hereinafter Oguro].

wherein a temperature slope (figures 2, 3) which is an amount of change in an output of the electric signal (temperature) relative to an amount of change in the temperature signal (voltage value) is changed at a predetermined temperature threshold (e.g., 50°C, 80°C) (paragraphs 21, 22, 24, 25, 27, 31, 33, 35, 40).

Referring to claim 2, Oguro discloses the temperature slope being changed at a plurality of predetermined temperature thresholds (paragraphs 41-13).

Referring to claim 3, Oguro discloses an output calculation unit (15) configured to calculate outputs of the electric signal (temperature) relative to the temperature signal using two or more different temperature slopes, respectively (paragraphs 41-43); and
an output selection unit (15a, 15b) configured to select one of the two or more outputs from the output calculation unit, on the basis of the predetermined temperature threshold (paragraphs 27, 28, 30, 31, 33, 35, 40).

Referring to claim 6, Oguro discloses in a temperature range which the temperature of an object can take, a high-temperature range (>80°C) higher than the predetermined temperature threshold and a low-temperature range (<50°C) lower than the predetermined temperature threshold are set with reference to the predetermined temperature threshold, and the temperature slope in the high-temperature range (>80°C) is larger than that in the low-temperature range (<50°C) (figure 2).

	
	Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim, and amended to overcome the objections set forth in this Office action.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature detection device that receives a temperature signal from a temperature sensor and outputs an electrical signal corresponding to the temperature signal, wherein resistance value ratios of feedback resistors and input resistors of the respective operational amplifiers are set to different values (claim 4); the temperature slope in the low-temperature range is larger than that in the high-temperature range (claim 7); the temperature sensor includes a diode formed in a chip of a power semiconductor switching element which is used for power conversion (claim 8); the temperature sensor includes a diode formed in an integrated circuit for driving a power semiconductor switching element which is used for power conversion (claim 9); and the temperature sensor includes a thermistor for detecting the temperature of a power semiconductor switching element which is used for power conversion (claim 10).
A power conversion device comprising the temperature detection device according to claim 1 that detects an operation junction temperature of the power semiconductor switching element (claim 11). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/10/21